DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 12/23/2021. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained corrections to fig. 7A-7B;
B) Regarding to the specification, applicant has made changes to paragraphs [0005], [0010], [0038] and [0081]; and
C) Regarding to the claims, applicant has amended claims 1, 3-4, 6-7, 9-12 and 14-15; canceled claims 2, 5, 8 and 13, and added a new set of claims, i.e., claims 18-30, into the application. As amended and newly-added, the pending claims are claims 1, 3-4, 6-7, 9-12 and 14-30.
Response to Arguments
3.	The amendments to the drawings, the specification and the claims as provided in the amendment of 12/23/2021, and applicant's arguments provided in the mentioned amendment, pages 11-14, have been fully considered and yielded the following conclusion.
A) Regarding to the newly-added claims 18-30, a review of the newly-added claims 18-30 has resulted that the scope of the anti-reflective structural body as recited in the new claims 
B) Regarding to the objections to the drawings and the specification as set forth in the office action of 9/23/2021, the amendments to the drawings and the specification as provided in the amendment of 12/23/2021 and applicant’s arguments provided in the mentioned amendment, page 11, have been fully considered and are sufficient to overcome the objections to the drawings and the specification set forth in the mentioned office action.
C) Regarding to the rejection of claims 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection of claims 1 and 6-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 9/23/2021, the amendments to the claims as provided in the amendment of 12/23/2021 and applicant’s arguments provided in the mentioned amendment, pages 11-12, have been fully considered and are sufficient to overcome the rejections of the mentioned claims under 35 U.S.C. 112 set forth in the mentioned office action.
However, the amendments to the claims raise new problems of 35 U.S.C. 112 as provided in the present office action.
D) Regarding to the rejection of claims 1-4, 12 and 17 under 35 U.S.C. 102(a)(1)as being anticipated by Noguchi et al (Japanese reference No. 2009-198627); the rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Noguchi et al in view of Hsu et al (US Publication No. 2008/0137202); the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Noguchi et al in view of Hsu et al (US Patent No. 7,628,514); and the 
Drawings
4.	The replacement sheet contained figures 7A-7B was received on 12/23/2021. As a result of the changes to the drawings, the application now contains a total of thirteen sheets of figures 1-3, 4A-4B, 5, 6A-6B, 7A-7B, 8A-8B, and 9-16 which includes twelve sheets of figures 1-3, 4A-4B, 5, 6A-6B, 8A-8B and 9-16 as filed on 5/20/2019, and one replacement sheet contained figures 7A-7B as filed on 12/23/2021. The mentioned thirteen sheets of figures 1-3, 4A-4B, 5, 6A-6B, 7A-7B, 8A-8B and 9-16 are objected by the examiner for the following reason(s).  
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “a first surface” to which each (conical) recess recesses into as recited in each of claims 1, 6, 18 and 25 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
6.         The lengthy specification which was amended by the amendment of 12/23/2021 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
7.	Claims 12, 14, 24 and 30 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 12: the feature thereof “wherein the injection-molded article raw material” (lines 1-2) lacks a proper antecedent basis. Should the term of “raw” be deleted in the 
b) In claim 14: the feature thereof “wherein the anti-reflective structural body comprises a lens barrel having a cylindrical that defines … a lens” (lines 2-3) is unclear. What does applicant mean by the mentioned feature? Should “a cylindrical that” (line 3) be changed to --a cylindrical portion that--? See the claimed language in the claim on line 4; 
c) In claim 24: the feature thereof “wherein the injection-molded article raw material” (lines 1-2) lacks a proper antecedent basis. Should the term of “raw” be deleted in the mentioned feature? See the claimed language related to the material as recited in its base claim 18 on lines 1-2; and
d) In claim 30: the feature thereof “wherein the injection-molded article raw material” (lines 1-2) lacks a proper antecedent basis. Should the term of “raw” be deleted in the mentioned feature? See the claimed language related to the material as recited in its base claim 25 on lines 1-2.
Claim Rejections - 35 USC § 112
8.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the disclosure, as originally filed, does not provide support for the feature that each conical recess recesses into a first surface as recited in the feature thereof “each being … conical recesses” (claim 1 on lines 5-7). Applicant is respectfully invited to review the specification, in particular, paragraphs [0052] and [0062] and figs. 4 and 6, in which the specification discloses that each recess (15 or 65) is formed to be recessed toward an inner direction of the annular top section (7) from the base surface (13). The disclosure, as originally filed, does not disclose that each recess recesses into a first surface as claimed in amended claim 1 on lines 5-6.
b) Each of claims 6, 18 and 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for the similar reason as set forth in element a) above.
c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.

a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, the disclosure does not provide support for the feature that each conical recess recesses into a first surface as recited in the feature thereof “each being … conical recesses” (claim 1 on lines 5-7). Applicant is respectfully invited to review the specification, in particular, paragraphs [0052] and [0062] and figs. 4 and 6, in which the specification discloses that each recess (15 or 65) is formed to be recessed toward an inner direction of the annular top section (7) from the base surface (13). The disclosure does not disclose that each recess recesses into a first surface as claimed in amended claim 1 on lines 5-6.
b) Each of claims 6, 18 and 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for the similar reason as set forth in element a) above.
c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is rejected because it is unclear about the recess(es) of the anti-reflective structure as recited in the claim. In particular, while the claim recites that each recess has an inclined surface and forms a linear apex portion, see the feature thereof “each recess … bottom portion” (lines 7-8); however, the claim also recites that each recess has four inclined surfaces wherein the first and second inclined surfaces form a linear apex portion, see the feature thereof “wherein each of the recesses has … apex portion” (lines 9-17). As such, how many inclined surface(s) does each recess have?
For the purpose of examination, each recess is considered as a recess having four inclined surfaces as claimed in the feature thereof “wherein each of the recesses has … apex portion” (lines 9-17).
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	Claims 1, 3-4, 10-12, 14-21, 23-28 and 30, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (Japanese reference No. 2009-198627, hereafter, Noguchi ‘627, of record) in view of Yoshikawa et al (US Patent No. 7,850,319) and Shindo et al (US Publication No. 2014/0168797, of record).
Noguchi ‘627 discloses an anti-reflective structural body constituted of an integrally molded article, see paragraphs [0001], [0032], [0034] and [0040]. 
Regarding to the structure of the body as recited in each of present claims 1, 18 and 25, the body (3) as described by Noguchi et al in paragraphs [0012]-[0040] and shown in fig. 1 comprising an anti-reflective structure formed on a base surface that forms an outer surface of the molded article. The anti-reflective structure includes a plurality of recesses (4), each being formed such that each recess is recessed from the base surface, i.e., the surface defined by the fine structure layer (3t) opening peripheral portion of each recess (4), toward a surface, i.e., the interface surface (5) defined between the body (3) and layer (2). independently of mutually adjacent recesses and having four inclined surfaces which each surface inclines with respect to the base surface and inclined with respect to a normal to the base surface. The four inclined surfaces form one punctiform at a bottom portion. See fig.1. Applicant should note that while each of claims 1, 18 and 25 recites a so-called “a first surface”; however, there is not any specific feature/limitation for the so-called “a first surface” being provided.

Regarding to the term “integrally” appeared on line 1 of each of claims 1, 18 and 25, it is noted the body (3) comprising an anti-reflective structure formed on a base surface that forms an outer surface of the injection-molded article is a single element thus the body (3) is an integrally article. See paragraphs [0032], [0034] and [0040]. Regarding to the term “injection-molded” as recited in each of claims 1, 18 and 25, the body (3) provided by Noguchi ‘627 is a molded article. While Noguchi ‘627 does not clearly state that the molded body (3) is an injection-molded article; however, the injection is a method step and is not germane to the issue of patentability of the device itself, thus this limitation is not given a patentable weight. 
Regarding to the present claims 3, 19, 20, 26 and 27, the conical recesses (4) include polygonal conical recesses, each having a polygonal opening portion, and the anti-reflective structural body comprises ridgeline portions (3t) disposed on the base surface at boundary portions of the polygonal conical recesses that are mutually adjacent. See paragraphs [0015] and [0027], [0030]-[0031] and fig. 1.
Regarding to the present claims 4, 21 and 28, the conical recesses (4) include quadrilateral conical recesses, each having a quadrilateral opening portion, and the quadrilateral conical recesses are arrayed in a lattice. See paragraphs [0027,  [0030]-[0031] and fig.1.
Regarding to the feature the pitch or a mutual distance between apex portions as recited in present claims 10 and 18, it is noted that the diameter of each recess is less than an 
Regarding to the feature recited in present claims 11, 21 and 25, it is noted that the depth of each recess, S, is about 70% of the distance between the base surface and the interface (5) defined between the body (3) and layer (2) wherein L is in a range of 350 nm to 45 µm for infrared light, see paragraphs [0023] and [0026].
Regarding to the present claims 12, 24 and 30, it is note that the base surface and the inclined surfaces of the recesses (4) are finished to a state where the raw material of the molded article is exposed. The support for that conclusion is that there is not any coating is formed on each inclined surface of each recess. Applicant is respectfully invited to review the present specification in each paragraphs [0058] and [0068] which discloses that the raw material is exposed due to an absent of a coating on the inclined surface. 
Regarding to present claim 17, the structural body is made by injecting and molding a raw material in a metal mold having a plurality of independent projections arrayed on an inner surface, see Noguchi et al in paragraph [0034].
It is noted that while Noguchi et al does not discloses that the ray material of the article contains a black color as recited in each of present claims 1, 18 and 25; however, an article having a plurality of recesses wherein the article has a raw material with a black color is disclosed in the art as can be seen in the article provided by Yoshikawa et al.
In particular, Yoshikawa et al disclose an article (100) having an anti-reflective body (101) wherein the anti-reflective structure (102) comprises a plurality of recesses formed on an 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the anti-reflective structure as provided by Noguchi ‘627 by modify the anti-reflective structure body having an anti-reflective structure formed on a surface thereof by using a raw material having a black color for the body as suggested by Yoshikawa et al for the purpose of increasing the ability of anti-reflection for incident light.
The combined product as provided by Noguchi ‘627 and Yoshikawa et al does not disclose that the anti-reflective structure is used in an optical device having a lens barrel supporting a lens and an image element as recited in present claims 14-16 and the values of the pitch, the opening size of each recess, and the depth of each recess as recited in present claims 1, 10-11, 18, 23, 25 and 30.
However, an optical device such as a camera having a lens barrel for supporting a lens and an article for preventing the light reflection wherein the camera as understood comprises an image sensor is disclosed in the art as can be seen in the camera provided by Shindo et al. 
In particular, regarding to present claims 14-16, Shindo et al discloses a camera having an article. The article as described in paragraphs [0025]-[0030] and fig. 1 comprises the following features: a  lens barrel (20) which has a cylindrical portion defining a hollow internal space for supporting a lens (21) and an annular top portion (22S) formed integral to one end of the cylindrical portion and having an aperture which concise with the internal portion of the lens barrel wherein the annular top portion (22S) comprises an anti-reflecting structure, see paragraphs [0053]-[0056] and figs 4-5. Regarding to the features related to the pitch, the .
16.	Claims 9, 22 and 29, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (Japanese reference No. 2009-198627, hereafter, Noguchi ‘627) in view of Yoshikawa et al (US Patent No. 7,850,319) and Shindo et al (US Publication No. 2014/0168797) as applied to claims 1, 18 and 25 above, and further in view of Hsu et al (US Patent No. 7,628,514, of record).
It is noted that in the combined product provided by Noguchi ‘627, Yoshikawa et al and Shindo et al, while Noguchi et al discloses that each inclined surface of recess forms an angle with respect to a normal to the base surface, see figs. 1(a) and 1(b); however, Noguchi ‘627 does not clearly disclose that the angle formed between an inclined surface of each recess and 0 to 450 with as recited in each of present claims 9, 22 and 29. 
However, an article having a plurality of recesses formed on a base surface wherein each inclined surface of each recess forms an angle with a normal line of the base surface in a range of 300 to 600 is known to one skilled in the art as can be seen in the article provided by Hsu et al, see paragraph [0019] and fig. 3. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the anti-reflective structure as provided by Noguchi ‘627 in the combined product provided by Noguchi ‘627; Yoshikawa et al and Shindo et al by adjusting the angle between each inclined surface of each recess with the normal to the base surface by any suitable angle such as 300 or 350 to adjust the optical performance of the anti-reflective structure for meeting a particular application.
17.       Claims 6-7, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (Japanese reference No. 2009-198627, hereafter, Noguchi ‘627) in view of Yoshikawa et al (US Patent No. 7,850,319), Shindo et al (US Publication No. 2014/0168797)  and Hsu et al (US Publication No. 2008/0137202, of record).
Noguchi ‘627 discloses an anti-reflective structural body constituted of an integrally molded article, see paragraphs [0001], [0032], [0034] and [0040]. 
Regarding to the structure of the body as recited in present claim 6, the body (3) as described by Noguchi ‘627 in paragraphs [0012]-[0040] and shown in fig. 1 comprising an anti-reflective structure formed on a base surface that forms an outer surface of the molded article. The anti-reflective structure includes a plurality of recesses (4), each being formed such that each recess is recessed from the base surface, i.e., the surface defined by the fine structure 
Regarding to the shape/configure of the recess, each recess is a polygonal/quadrilateral conical recess wherein the polygonal/quadrilateral shape has four sides, see paragraphs [0027], [0030]-[0031].
Regarding to the term “integrally” appeared on line 1 of claim 6, it is noted the body (3) comprising an anti-reflective structure formed on a base surface that forms an outer surface of the injection-molded article is a single element thus the body (3) is an integrally article. See paragraphs [0032], [0034] and [0040]. Regarding to the term “injection-molded” as recited in claim 6, the body (3) provided by Noguchi ‘627 is a molded article. While Noguchi ‘627 does not clearly state that the molded body (3) is an injection-molded article; however, the injection is a method step and is not germane to the issue of patentability of the device itself, thus this limitation is not given a patentable weight. 
Regarding to the feature related to the pitch or a mutual distance between apex portions as recited in present claim 6, it is noted that the diameter of each recess is less than an applied wavelength. For instance, the diameter of each recess is less than 780 nm for near infrared light, see paragraph [0016].

In particular, Yoshikawa et al disclose an article (100) having an anti-reflective body (101) wherein the anti-reflective structure (102) comprises a plurality of recesses formed on an inner surface of the body and the body is made by black color , see columns 3-4 and fig. 1, for example. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the anti-reflective structure as provided by Noguchi ‘627 by modify the anti-reflective structure body having an anti-reflective structure formed on a surface thereof by using a raw material having a black color for the body as suggested by Yoshikawa et al for the purpose of increasing the ability of anti-reflection for incident light.
The combined product as provided by Noguchi ‘627 and Yoshikawa et al does not disclose that the values of the pitch or the mutual distance between apex portions as recited in present claim 6.
However, an optical device such as a camera having a lens barrel for supporting a lens and an article for preventing the light reflection. In particular, Shindo et al discloses a camera having an article. The article as described in paragraphs [0025]-[0030] and fig. 1 comprises a  lens barrel (20) which has a cylindrical portion defining a hollow internal space for supporting a lens (21) and an annular top portion (22S) formed integral to one end of the cylindrical portion and having an aperture which concise with the internal portion of the lens barrel 
It is noted that while Noguchi ‘627 in the combined product provided by Noguchi ‘627, Yoshikawa et al and Shindo et al discloses each recesses (4) of the anti-reflective structure (3) has a polygonal configuration having four sides and four inclined surfaces which each surface inclines with respect to the base surface and the four inclined surfaces form one punctiform at a bottom portion, see fig. 1; however, Noguchi ‘627 does not clearly disclose that 
each of the recesses has a rectangular configuration which satisfies the features thereof “a first inclined surface and a second inclined surface, respectively extending from a first side and a second side, which, among four sides of the opening portion, face each other, form a linear apex portion, and a third inclined surface and a fourth inclined surface, respectively extending from a remaining third side and fourth side among the four sides of the opening portion, form 
However, the features related to the structure of the recess as claimed is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present specification and shown in figs 3-4 in which each recess has a square configuration. Further, an article having a plurality of recesses formed on a base surface of the article wherein each recess has a rectangular configuration instead of a square configuration is known to one skilled in the art as can be seen in the article provided by Hsu et al. In particular, Hsu et al discloses an optical article having a plurality of recesses formed on a base surface of the article wherein the recesses each has a square configuration, see paragraph [0032] and fig. 7 or each recess has a rectangular configuration, see paragraph [0033] and fig. 8. It is noted that as shown in fig. 8, a first inclined surface and a second inclined surface, respectively extending from a first side and a second side form a linear apex portion, and a third inclined surface and a fourth inclined surface form punctiform apex portions with the first inclined surface and the second inclined surface, at respective end portions of the linear apex portion wherein the first side and the second side are made longer than the third side and the fourth side. 
Thus, absent any showing of criticality, it would have obvious to one skilled in the art before the effective filing date of the invention to modify the anti-reflective structure as provided by Noguchi ‘627 in the combined product provided by Noguchi ‘627, Yoshikawa et al and Shindo et al  by using a structure having a plurality of recesses wherein each recess has a .
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872